Citation Nr: 1432293	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  11-28 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for prostate cancer.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1958 to March 1980.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York that reduced to 40 percent the Veteran's 100 percent rating for prostate cancer effective from September 30, 2011.  A subsequent November 2011 rating decision granted the Veteran a 60 percent rating for his prostate cancer effective from September 30, 2011.  Therefore, the Board has characterized the issue on appeal as it appears on the first page of this decision.

Because Diagnostic Code 7528, the Diagnostic Code under which the Veteran's residuals of prostate cancer are rated, contains a temporal element (its criteria mandate the assignment of a 100 percent evaluation for a certain period of time followed by a VA examination to determine the degree to which any residuals are disabling) the claim is appropriately characterized as entitlement to a rating in excess of 60 percent for residuals of prostate cancer.  See Rossiello v. Principi, 3 Vet. App. 430 (1992); 38 C.F.R. § 4.115b, Diagnostic Code 7528 (2014).

In August 2011, the Veteran raised claims of service connection for a low back disability, Parkinson's disease, a heart disorder, and bilateral knee disabilities.  However, none of these claims have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  A December 2009 rating decision proposed to reduce the rating for prostate cancer from 100 percent disabling to 40 percent disabling. 

2.  The proposed reduction was implemented in a July 2011 rating decision, effective September 30, 2011, and was made in compliance with applicable due process laws and regulations.

3.  A November 2011 rating decision increased the rating for prostate cancer to 60 percent disabling, effective September 30, 2011.

4.  From September 30, 2011, the most probative evidence of record shows that the Veteran did not meet the criteria for a rating in excess of 60 percent for his prostate cancer because there is no evidence of local reoccurrence or metastasis of the cancer and/or that it caused renal dysfunction since that time.


CONCLUSION OF LAW

The requirements for an evaluation in excess of 60 percent for residuals of prostate cancer have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.105, 3.321, 4.1-4.10, 4.115b, 4.115a, Diagnostic Code 7528 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board finds that VA's duties to notify and assist have been satisfied.  In a December 2009 letter VA notified the Veteran of the criteria for a reduction of the evaluation of his prostate cancer, and through his statements and those offered on his behalf by his representative, the Veteran has shown that he understood the elements necessary to substantiate his claim.  In addition, all treatment records have been obtained and he was afforded two VA examinations to assess the nature, extent, severity and manifestations of his prostate cancer.

The Veteran and his representative contend that the service-connected prostate cancer's has not improved and that the 100 percent rating is warranted and should be restored.  

A September 2003 rating decision assigned the Veteran's prostate cancer a 100 percent rating under 38 C.F.R. § 4.115b, Diagnostic Code 7528, effective from June 17, 2003.  In November 2009 the Veteran was provided a VA examination.  A December 2009 rating decision proposed reducing the Veteran's rating for his prostate cancer to 40 percent.  In a letter dated later in December 2009, the RO notified the Veteran of the reason for this proposal.  In a July 2011 rating decision the RO implemented the proposed reduction and assigned September 30, 2011, as the effective date for the 40 percent rating for his prostate cancer.  In a November 2011 rating decision the RO thereafter granted a 60 percent rating for the Veteran's prostate cancer effective September 30, 2011.  

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when considered warranted by the evidence, but only after following certain procedural guidelines.  See also 38 C.F.R. § 4.1 (a disability may require re-ratings over time in accordance with changes in law, medical knowledge, and the Veteran's condition).  

As stated above, the Veteran was notified of the RO's intent to reduce his rating for his prostate cancer by a letter dated in December 2009.  Thereafter, he was afforded an opportunity to have a pre-determination hearing and given at least 60 days in which to present additional evidence.  See 38 C.F.R. § 3.105(e), (h).  Final action to reduce the rating for his prostate cancer was taken pursuant to 38 C.F.R. § 3.105(e) in a July 2011 decision.  The rating reduction was made effective beginning September 30, 2011.  

Consequently, the Board finds that the RO did not violate any of the procedures required under § 3.105--the Veteran was notified of his rights, given an opportunity for a hearing and time to respond, and the rating reduction was made effective no sooner than permitted ("the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires").  38 C.F.R. § 3.105(e).  

It should also be pointed out that a rating reduction such as in the current appeal, which involve a Diagnostic Code with a temporal nature, are not governed by the provisions of 38 C.F.R. § 3.343 (2013) regarding total disability ratings and 38 C.F.R. § 3.344 (2013) regarding stabilized ratings (i.e., ratings that have been in effect for five years or more).  See Rossiello v. Principi, 3 Vet. App. 430, 433 (1992) (refusing to reinstate the veteran's 100 percent disability rating under a Diagnostic Code with a two-year temporal requirement where the "rating ceased to exist two years 'following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure,'" and there was no evidence of local recurrence or metastases).

However, in any rating reduction case, not only must it be determined that an improvement in disability has actually occurred, but also that that the improvement in disability actually reflects an improvement in the appellant's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 349 (2000) (noting that VA must review the entire history of the veteran's disability, ascertain whether the evidence reflects an actual change in the disability, and ascertain whether the examination reports reflecting such change are based upon thorough examinations).

Therefore, having decided that the process required to reduce the Veteran's rating was correctly followed by the RO, the next question to be addressed is whether, given the available evidence, a reduction to 60 percent was warranted.  

In this regard, the Board notes that disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2013).  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

38 C.F.R. § 4.115b, Diagnostic Code 7528, which pertains to malignant neoplasms of the genitourinary system, provides: following the cessation of surgery, chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months and any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  The rating criteria also provide that if there has been no local reoccurrence or metastasis, then a Veteran's cancer is rated based on residuals as voiding dysfunction or renal dysfunction, whichever is the predominant disability.  

Under 38 C.F.R. § 4.115a, the criteria for rating renal dysfunction provides that a 100 percent rating is warranted where the Veteran requires regular dialysis, or precludes more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  An 80 percent rating is warranted where there is persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 60 percent rating is warranted where there is constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  A 30 percent rating is warranted where there is constant or recurring albumin with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A noncompensable rating is warranted where there is albumin and casts with history of acute nephritis; or, hypertension non-compensable under Diagnostic Code 7101.

The criteria for rating voiding dysfunction requires the condition to be rated as urine leakage, frequency, or obstructed voiding.  With regard to urine leakage, the regulation provides that requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day warrants a rating of 60 percent; requiring the wearing of absorbent materials which must be changed 2 to 4 times per day warrants a rating of 40 percent; and requiring the wearing of absorbent materials which must be changed less than 2 times per day warrants a rating of 20 percent.  Id.

With regard to urinary frequency, a 40 percent rating is warranted where the daytime voiding interval is less than one hour, or the Veteran awakens to void five or more times per night; a 20 percent rating is warranted where the daytime voiding interval is between one and two hours, or the Veteran awakens to void three to four times per night; and a 10 percent rating is warranted where the daytime voiding interval is between two to three hours, or the Veteran awakens to void two times per night.  Id.

Where there is obstructed voiding, a 30 percent rating is warranted where there is urinary retention requiring intermittent or continuous catheterization.  Id.  A 10 percent rating is warranted where there is marked obstructive symptomatology (hesitancy, slow or weak stream, decreases force of stream) with any one or combination of the following: (1) post void residuals greater than 150 cc; (2) uroflowmetry, markedly diminished peak flow rate (less than 10 cc/sec); (3) recurrent urinary tract infections secondary to obstruction; (4) stricture disease requiring periodic dilatation every 2 to 3 months.  Id.  Where there is obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year, a noncompensable rating is assigned.  Id.

As a preliminary matter, the evidence does not show and the Veteran does not claim that there has been local reoccurrence or metastasis of his prostate cancer.  See, for example, VA examinations dated in November 2009 and January 2012.  Therefore, the Board finds that Veteran's prostate cancer must be rated based on residuals such as voiding dysfunction and renal dysfunction, whichever is predominant.  See 38 C.F.R. § 4.115b, Diagnostic Code 7528.

Next, the Board notes that the Veteran does not claim and the evidence does not show that his prostate cancer residuals include renal dysfunction.  See, for example, VA examinations dated in November 2009 and January 2012.  Therefore, the Board finds his prostate cancer cannot be rated as renal dysfunction.  See 38 C.F.R. § 4.115a.

Therefore, the Board finds that, based on the medical evidence of record including the November 2009 and January 2012 VA examination reports and the Veteran's own reports of his adverse symptomatology, that the predominant residual dysfunction of his prostate cancer is a voiding dysfunction.   However, the Board notes that the 60 percent rating the RO already granted the Veteran for his prostate cancer meets or exceeds the maximum rating possible for a voiding dysfunction under 38 C.F.R. § 4.115a at all times from September 30, 2011.  Moreover, a higher or separate rating is not warranted under any other Diagnostic Code.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Here, the Board finds that the rating criteria contemplate the Veteran's disability because his only manifestation is urinary incontinence, for which he is receiving a 60 percent rating that is contemplated by the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's prostate cancer and referral for consideration of extraschedular rating is not warranted.  Finally, given the Veteran's prostate cancer symptoms, there is also no indication that he is unable to work due to this condition.  As such, a claim for a total disability rating based on individual unemployability due to service-connected disability is not before the Board.


ORDER

A rating in excess of 60 percent for prostate cancer is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


